UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number: 000-54109 AZAZ CAPITAL CORP. (Exact name of registrant as specified in its charter) Nevada 27-2754169 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 300 Center Ave.
